EXECUTION COPY
 
SOFTWARE LICENSE AND SERVICES AGREEMENT
 
        This Master Software License and Services Agreement (the "AGREEMENT") is
executed as of the 19th day of January, 2006 (the "EFFECTIVE DATE") by and
between Superclick, Inc., a Washington Corporation with its principal place of
business at 10222 St-Michel, Suite 300, Montreal, Quebec H1H 5H1 ("Superclick")
and Hospitality Services Plus SA (formerly Swisscom Eurospot SA), a Swiss
corporation, with its principal offices located at Chemin de l’Etang 65, CH-1214
Vernier, Switzerland ("Swisscom"). Superclick and Swisscom are sometimes
referred to herein as the “Parties”.
 
RECITALS
 
A.         WHEREAS, Swisscom is a European leading provider of high-speed
Internet access, conference services and business centre solutions to the
hospitality industry. Swisscom operates a pan-European and US network of
locations, offering its services through fixed-line and wireless access and has
exclusive working relationships with its hotel partners; and
 
B.         WHEREAS, Superclick is a developer and distributor of IP-based
traffic management systems, including SIMS, MAMA and MDS as more fully described
in Section 1 below (the “Licensed Products”); and
 
C.         WHEREAS, based on the mutually agreed upon success of a pilot
project, wherein the Licensed Products have been installed and tested in one of
Swisscom’s contracted properties in Europe (the “Pilot Project”), the Parties
desire to enter into an agreement whereby Swisscom will retain an exclusive
license to use and modify the Licensed Products for the provisioning of its
services to the hospitality industry (i) in Europe (the “Territory”) as more
fully described in Section 1 below and (ii) outside of the Territory as defined
in Annex 3 .
 
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and other good and valuable consideration, the Parties agree as
follows:
 
1.    
DEFINITIONS

1.1  
“Acceptance Date” means the day following the expiration of the Trial Period,
but no later than 60 days after the Effective Date or otherwise agreed between
the Parties in relation to the Timeline defined in Annex 1 of the Agreement
wherein Swisscom shall be deemed to have accepted the Licensed Products (the
“Acceptance Date”). Refer to Annex 1 for timelines.

1.2  
“Delivery Date” means the date that is seven (7) days after the Effective Date,
upon which date Superclick shall deliver to Swisscom a copy of the Licensed
Products (including source code) and the Documentation. If Superclick fails to
deliver the foregoing items on the Delivery Date (or within a reasonable time
thereafter, as determined by Swisscom in its sole discretion) Swisscom shall be
entitled to terminate this Agreement in its sole discretion.

1.3  
“Documentation” means the instruction manuals, user guides and other information
(which shall be identified by title and reference number in Annex 7 to the
Agreement) to be made available by Superclick either in printed or machine
readable form to Swisscom together with the Licensed Products. For the avoidance
of doubt, “Documentation” shall include all documents and materials that shall
enable Swisscom to understand and operate the Licensed Products.

 
 
 

--------------------------------------------------------------------------------

 
 
1.4  
“Effective Date” means the date that the Agreement is executed by Superclick and
by Swisscom.    
1.5  
“Licensed Product(s)” means, collectively, SIMS, MAMA, MDS and corresponding
source code (identified in title and reference number in Schedule A of the
Agreement) and any relevant tools to SIMS, MAMA and MDS, together with the
Documentation, including Updates and upgrades of such current software programs
and Documentation. The Licensed Products shall contain all and any existing
software of Superclick which is required to use, sell and distribute the
Licensed Products as described above.

 
1.6  
“Price List” means as defined in Annex 5 of the Agreement.    
1.7  
“Software Maintenance” means repairs and enhancements in any of the Licensed
Products.    
1.8  
“Technical Support” means services provided by Superclick in support and/or
maintenance of Swisscom’s use of the Licensed Product(s) as further described in
Section 5 and Schedule A below.

 
1.9  
“Territory” means the current 25 Member States of the European Union and
Switzerland, Turkey, Serbia, Macedonia, Bulgaria, Croatia, Romania, Albania,
Andorra, Bosnia Herzegovina, Iceland, Liechtenstein, Monaco, Norway, Russia,
Byelorussia, San Marino, Vatican, Moldavia and Ukrainia.

 
1.10 
“Trial Period” means the period in which Swisscom has installed a beta version
of the Licensed Products for field testing, but no longer than eight (8) weeks
from Effective Date.

 
1.11 “Updates” means error corrections, bug fixes, patches and work around to
the Licensed Product(s).
 
2.    
GRANT OF LICENSE

2.1  
Exclusivity in the Territory. Subject to the terms of this Agreement, Superclick
grants to Swisscom an exclusive license for the Territory (as defined above in
Section 1.9) to use, modify, sell, distribute, and sublicense the Licensed
Products.

2.2  
Non-Exclusivity. Subject to the terms of this Agreement, Superclick grants to
Swisscom a non-exclusive license for outside of the Territory, including North
America (pursuant to terms and conditions outlined in Annex 3) to use, modify,
sell, distribute and sublicense the Licensed Products.

2.3  
Superclick shall grant to Swisscom the right to access and modify the source
code of the Licensed Products through the duration of this Agreement.

2.4  
In addition to Section 6.3 Superclick shall undertake to provide Swisscom with
know-how over a 180 day period after the Effective Date, which is required in
order to use and modify the Licensed Products within the scope of this
Agreement.



 
 

--------------------------------------------------------------------------------

 
 
2.5  
Software Upgrades. Superclick shall undertake to issue from time to time, of
which Swisscom shall be notified by Superclick regularly, any improved, modified
or corrected version to current versions of the Licensed Products which it shall
make automatically and immediately available to Swisscom without any additional
cost to Swisscom in the most actual and up to date version. Superclick commits
to continuously invest and enhance the Licensed Product(s) during the Term.

2.6  
Specification of the Hardware. Superclick will provide Swisscom with the
specification of the certified hardware required for the Licensed Products.

2.7  
Sublicenses. Sublicenses by Swisscom will contain substantially equivalent
restrictions and confidentiality as contained in Sections 4 and 11.1 of this
Agreement. Superclick acknowledges and agrees that the term of the sublicenses
granted may be perpetual.

2.8  
At Superclick’s written request, but no more than once annually, Swisscom shall
furnish Superclick with a signed report verifying that the Licensed Product(s)
are being used pursuant to the provisions of this Agreement.

3.  
OWNERSHIP

3.1  
The Licensed Products contain confidential information of Superclick and all
copyright trademarks and other intellectual property rights in the Licensed
Products are and remain exclusive property of Superclick (other than, in
accordance with Section 3.2., improvements and modifications to the Licensed
Products developed by Swisscom). The License does not constitute a sale of the
Licensed Product(s) or any portion or copy thereof. Notwithstanding the
foregoing, Superclick grants to Swisscom the access to the source code and the
right to:

3.1.1  
Use the Licensed Products, which includes but is not limited to:

3.1.1.1  
Make back-up copies of the software and the Documentation

3.1.1.2  
Reverse compile, copy or adapt the whole or part of the Licensed Products and
the Documentation

3.1.1.3  
Develop and modify, create off-shoots of the Licensed Products and the
Documentation

3.1.1.4  
Get access to all available know-how, necessary to use the Licensed Products and
the Documentation

3.1.2  
Distribute and sell the Licensed Products, which includes, but is not limited
to:

 
Making the Licensed Products available to third parties (including but limited
to Swisscom’s partners, customers in the hospitality industry). In the event of
a conflict of interest in relation to a third party in the Territory, the
Parties shall discuss the situation and use reasonable efforts to agree on a
solution in good faith.

 
3.2  
Intellectual Property Rights on the Application. Where Swisscom develops any new
intellectual property on the Licensed Products and related source code
(“Swisscom Developed IP”), Swisscom shall retain full ownership of the Swisscom
Developed IP. However, in all instances, under the terms and conditions of the
Agreement, Superclick shall retain full ownership of the Licensed Products and
related source code.

3.3. 
Pre-Emption Rights. In case of an intended sale of the entire or parts of the
Licensed Products to a third party, in case of a change of ownership of
Superclick, or in case of Superclick becoming subject to insolvency proceedings
Swisscom shall have the first right to purchase such Licensed Products at a
price matching or exceeding the highest offer for the acquisition of the
Licensed Product(s) from the proposed third party purchaser.

 
 
 

--------------------------------------------------------------------------------

 
 
4.    
RESTRICTIONS

4.1  
Swisscom shall be allowed to sell, offer to sell, or promote the Licensed
Products outside the Territory in accordance with the terms and conditions
specified in Annex 3.

4.2  
Swisscom shall not remove any product identification in the source code,
copyright or other notices from the Licensed Product(s).

4.3  
Swisscom agrees that it will not without Superclick’s written consent discount
the selling price of the native Licensed Product(s) in the form delivered to
Swisscom at the Delivery Date, which shall mean the SIMS, MAMA and MDS
applications in the form marketed and sold by Superclick, in order to promote
the sales of other products of Swisscom or the Application, or for any reason
whatsoever and that it will conduct all price negotiations in good faith on an
arms length basis.

5.    
TECHNICAL SUPPORT, MAINTENANCE AND DEVELOPMENT

5.1  
Technical Support. (a) During the Term Superclick shall provide the Technical
Support set forth in Annex 8. In furtherance of, and in addition to, Sections
2.4 and 2.5 above, Superclick shall provide Swisscom with Licensed Product
enhancements as made generally available as well as the error corrections and
bug fixes. (b) Swisscom will provide all required support and interface to their
end-user. (c) Swisscom will have one (1) interface to Superclick’s Customer
Support organization.

5.1.1   
Post-Termination Support. Should Swisscom request to receive further Technical
Support, training, Software Maintenance and development after termination or
expiry of the Agreement, the Parties shall in good faith agree on such revised
terms of a new Agreement.

5.2. 
Superclick Enhancements to the Licensed Products. Superclick shall promptly
inform SCE on any new software developments that it has undertaken of the
Licensed Products and of any new software, that will be developed by Superclick
in addition to the software that is part of the Licensed Products. SCE shall
have the right to conduct audits of Superclick’s development efforts at any
time, throughout the term of the MLA, upon written notice to Superclick no less
than 15 business days in advance of the requested audit date.

 
5.3  
 Incidental Expenses. Swisscom shall reimburse Superclick for actual, reasonable
travel expenses including hotel expenses incurred by Superclick in connection
with on-site services requested by Swisscom in accordance with its applicable
cost policy. Labor expenses shall be assumed by Superclick.

 
5.4 
 Maintenance. All enhancements and updates that Superclick makes to the Licensed
Products for its own commercial purposes are included as part of Superclick’s
maintenance obligation. Any enhancements and updates that require Superclick to
enter into royalty and/or licensing agreements with third parties shall be
excluded from this scope, including any mark-up in pricing on Superclick’s
behalf. Enhancements and updates as defined in this Section 5.3 are exclusive of
customization projects by Superclick on third-party’s behalf and on any new
products. If Swisscom chooses to use some or all of these enhancements and/or
updates, the Parties agree to negotiate the terms in good faith.

 


 
 

--------------------------------------------------------------------------------

 
 
5.5 
 Development. In addition to software developments that Superclick may undertake
on the Licensed Products, Superclick shall undertake to provide for 160 hours
per calendar year of development on the Licensed Products in coordination with
Swisscom.

 
5.5.1 Additional Development Hours. Swisscom shall be entitled to request
further development hours from Superclick, which will be charged at USD $175.00
per hour.
 
5.5.2. A first estimation of a successful implementation is defined in Schedule
B attached.
 
6.    
PAYMENT PROVISIONS AND REPORTING.

6.1  
License Fees. The License Fee to be paid by Swisscom to Superclick is USD Seven
Hundred Thousand ($700,000.00).

6.2  
Payment Schedule. The License Fee shall be paid Two Hundred Thousand ($200,000)
Dollars (“Initial Payment”) on Delivery Date, Five Hundred Thousand ($500,000)
dollars upon the Acceptance Date

6.3  
Recurring Fees. Recurring Fees to be paid by Swisscom to Superclick for
provisioning by Superclick to Swisscom of know-how, software maintenance,
software updates, technical support and software development are Three Hundred
and Ninety Thousand ($390,000) Dollars over the Term of the Agreement to be paid
pro rata in the amount of Thirty-Two Thousand and Five Hundred Dollars ($32,500)
quarterly upon invoice issued by Superclick and to be paid by Swisscom for the
first time on Acceptance Date.

6.3.1  
Recurring Fees Renewed Term. Recurring Fees to be paid by Swisscom to Superclick
in the event that the Agreement continues after the Term has expired, shall be
One Hundred and Thirty Thousand ($130,000) Dollars to be paid by Swisscom per
additional year (pro rata, in quarterly installments) by which the Term will be
extended.

6.4  
Referral Fees and Commissions. See Annexes 2 and 3.

6.5  
Recurring Fees. Late payments will bear interest at the rate of 1% per month to
cover Superclick’s costs of collection as well as interest, or, if lower, the
maximum rate allowed by law.

 
7.    
TERMS AND TERMINATION

7.1  
Term. The initial term of this Agreement shall be for three (3) years from the
Acceptance Date (the “Term”). Thereafter, this Agreement shall automatically be
extended for one year periods, pursuant to the terms and conditions outlined in
6.3.1., until terminated by Swisscom by at least 6 (six) months’ prior written
notice.
7.2   This Agreement shall become effective as of the Effective Date.     7.3  
Termination.

                  
7.3.1 The Agreement may be terminated by either Party if (a) the other commits
any material breach of any term of this agreement and which shall not have been
remedied within 60 days of a written request to remedy the same or (b) subject
to Swisscom’s rights under Section 3.3, by a Party forthwith by notice in
writing if one Party becomes insolvent or takes significant steps for its
winding up.
 
 
 

--------------------------------------------------------------------------------

 


 
Provided, however, that upon any such termination by either one of the Parties,
such Party may exercise any rights and remedies provided by contract or at law
or equity in order to seek monetary compensation or damages or an injunction for
purposes of seeking to enjoin use of any license under this Agreement for uses
not permitted under this Agreement, provided further, however, any such
termination shall not modify or shorten the term of any license granted by
Superclick to Swisscom under this Agreement.
 
7.3.2 If, during the Trial Period, Swisscom determines in its sole discretion,
that the Licensed Products do not meet its requirements, then Swisscom shall be
entitled to terminate the Agreement. In such case Swisscom shall return or
destroy all copies of the Licensed Product(s) and all portions thereof (whether
or not modified or incorporated with or into other software) and so certify to
Superclick.
 
7.3.3 Effect of Termination. Upon termination of this Agreement, Swisscom shall
immediately cease further distribution or sale of the Licensed Product(s) ;
provided, however, that the termination or expiration of this Agreement shall
not affect any sublicenses to the Licensed Products granted by Swisscom in
accordance with this Agreement prior to such termination or expiration. The
parties’ rights and obligations under Sections 8, 9, 10, 11 shall survive the
termination of this Agreement.
 
7.4  
Break-Up Fee. If, during the Trial Period, Swisscom reasonably determines, in
its sole discretion,  that the Licensed Product do not meet its requirements and
terminates the Agreement, Superclick shall immediately repay to Swisscom One
Hundred Thousand Dollars ($100,000) of the Initial Payment paid to it by
Swisscom upon the execution of the Agreement and keep One Hundred Thousand
Dollars ($100,000) of the Initial Payment as break-up fee (the “Break-Up Fee”).

 
7.5  
Usage After the Term. After the Term of this Agreement has expired but the
Agreement continues to be extended in accordance with Section 7.1, Swisscom
shall (a) make payment to Superclick in accordance with Section 6.3.1 and (b)
comply with the terms and conditions of Annex 2, Annex 3, Annex 4 and Annex 6.
In case of Termination, Swisscom shall not be allowed any further use and
modification of the Licensed Products in new properties. However, Swisscom shall
be allowed continued use and modify the Licensed Products in existing
properties.

 
8.    
PATENT AND COPYRIGHT INFRINGEMENT

Superclick will indemnify and hold harmless Swisscom and will defend any action
brought by a third party against Swisscom to the extent that such action is
based on a claim that the Licensed Product(s) or any part thereof used within
the scope of the license granted herein, infringe a copyright, trade secret or
United States or foreign patent. Superclick will bear the expenses of such
defense, as incurred, and pay any damages and attorney’s fees awarded by a court
of competent jurisdiction to the extent attributable to such claim, provided
that: (a) Swisscom notifies Superclick promptly in writing of such claim,
provided that the failure to provide notice
 
 
 

--------------------------------------------------------------------------------

 
 
shall not relieve Superclick of its responsibility under this Secition 8, (b)
Superclick has sole control of the defense and all related settlement
negotiations; and (c) Swisscom provides Superclick with assistance and
information required to perform Superclick's obligations under this Section 8.
Superclick shall have no liability for any claim of infringement based upon (i)
use of a superseded or altered release of Licensed Product(s) (unless the
alteration was made or authorized by Superclick) if the infringement would have
been avoided through the use of a current unaltered release of the Licensed
Product(s) which Superclick provided to Swisscom free of charge, (ii) use of the
Licensed Product(s) combined with other products, processes or materials where
the alleged infringement arises solely from such combination, or (iii) use not
in accordance with this Agreement. If the Licensed Product(s) is or in
Superclick's judgment may become the subject of any claim of intellectual
property infringement, or if a court determines that the programs infringe any
intellectual property right then Superclick may at its option and expense either
(i) procure for Swisscom the right under such intellectual property right to use
such  program; or (ii) replace the program with other software deemed suitable
in Swisscom’s sole discretion: or (iii) modify the program to make the software
noninfringing; or, if (i), (ii) and (iii) are commercially impractical, (iv)
remove the program and refund a pro rata portion of the license fees paid by
Swisscom for such program, less an amount for use calculated over a five year
period using straight line depreciation. THE FOREGOING CONSTITUTES SUPERCLICK'S
SOLE LIABILITY FOR INTELLECTUAL PROPERTY INFRINGEMENT AND IS IN LIEU OF ANY
WARRANTIES OF NONINFRINGEMENT, WHICH ARE HEREBY DISCLAIMED.
 
9.    
WARRANTY AND DISCLAIMER

Superclick represents and warrants to Swisscom as of the date of this Agreements
as follows
 
(a) Superclick has good and marketable title and property in the Licensed
Products (free and unencumbered) (b) Superclick has all requisite corporate
power and authority to execute and deliver this Agreement and take the actions
contemplated hereby (c) Superclick will perform Technical Support, Training,
Software Maintenance and Development with reasonable care and skill.
 
Subject to the conditions and limitations on liability stated herein, Superclick
warrants for a period of ninety (90) days from the delivery of the initial copy
of the final version of each type of program hereunder that such program, as so
delivered, will materially conform to the then-current Documentation and will be
operable in accordance with its intended use. In addition, Superclick warrants
the media on which Licensed Product(s) are contained will be free of defects
under normal use for a period of ninety (90) days following delivery thereof.
This warranty covers only problems reported to Superclick during the warranty
period. ANY LIABILITY OF SUPERCLICK WITH RESPECT TO THE PROGRAM(S) OR THE
PERFORMANCE THEREOF OR DEFECTS THEREIN UNDER ANY WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER THEORY WILL BE LIMITED EXCLUSIVELY TO PRODUCT REPLACEMENT OR,
IF REPLACEMENT IS INADEQUATE AS A REMEDY OR, IN SUPERCLICK'S OPINION,
IMPRACTICAL, TO REFUND OF THE LICENSEE FEE AND TERMINATION OF THE LICENSE.
EXCEPT FOR THE FOREGOING, THE PROGRAM(S) ARE PROVIDED "AS IS" WITHOUT WARRANTY
OR CONDITION OF ANY KIND, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OR
CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. FURTHER,
SUPERCLICK DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS THAT THE
PROGRAM(S) WILL BE FREE FROM BUGS OR THAT USE OF PROGRAM(S) WILL BE
UNINTERRUPTED OR REGARDING THE USE, OR THE RESULTS OF THE USE, OF THE PROGRAM(S)
OR DOCUMENTATION IN TERMS OF CORRECTNESS, ACCURACY, RELIABILITY OR OTHERWISE.
Swisscom understands that Superclick is not responsible for and will have no
liability for hardware, software, or other items or any services provided by any
persons other than Superclick.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
LIMITATION OF REMEDIES AND DAMAGES, FORCE MAJEURE EXCEPT FOR BODILY INJURY OF A
PERSON, SUPERCLICK SHALL NOT BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER THEORY: (i) FOR INTERRUPTION OF USE OR FOR LOSS OR INACCURACY
OR CORRUPTION OF DATA OR (EXCEPT FOR RETURN OF AMOUNTS PAID TO SUPERCLICK FOR
UNDELIVERED OR RETURNED NONCONFORMING PROGRAM(S)) COST OF PROCUREMENT OF
SUBSTITUTE GOODS, SERVICES OR TECHNOLOGY; (ii) FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES INCLUDING, BUT NOT LIMITED TO, LOSS
OF PROFITS; OR (iii) FOR ANY MATTER BEYOND ITS REASONABLE CONTROL. SWISSCOM
SHALL NOT BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS.



 
11.  
MISCELLANEOUS



 
 
11.1
Should Superclick grant a license to directly or indirectly use, distribute
and/or sell the entire or part of the Licensed Products (“License Rights”) to a
party other than Swisscom (“Third Party”), and should such Third Party directly
or indirectly use, sell or distribute the entire or parts of the Licensed
Products in the Territory, Superclick shall have to remedy this situation within
90 days of having granted such all or parts of the License Rights. Should such
Third Party or any other party to which it has transferred all or parts of the
License Rights continue to use all or parts of the License Rights after this 90
day period in the Territory, and Superclick has not demonstrated to Swisscom
that it has cured the situation, Superclick shall pay to Swisscom a contract
penalty of USD Fifty Thousand ($50,000) Dollars per infringement of its
exclusivity undertakings as set forth under Section 2.1 in connection with this
Section 11.1 per month, as long as the infringement will continue. The same
applies mutatis mutandis in case that Superclick continues to sell the Licensed
Products to current customers in the Territory. Swisscom hereby acknowledges,
however, that the Licensed Products have been heretofore distributed, sold and
used in the Territory by other Superclick customers and partners (to be listed
in Annex 10 to this Agreement) and these usages are an exception to this Section
11.1. The payment of such penalty shall in no case be considered as a waiver
from Swisscom of its exclusivity rights in the Territory as defined. The penalty
shall be without prejudice to any rights or remedies available to, or any
obligations or liabilities accrued to, either Party under the terms of the
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
11.2
Should Swisscom sell the Licensed Products at any time during the term of this
Agreement or thereafter in violation of the terms and conditions under Annex 2,
Annex 3, and/or Annex 4, Swisscom shall have the right to remedy this situation
within 90 days of having been notified by Superclick that it has committed such
violation(s). Should the violation continue without being cured by Swisscom
after 90 days of its notification by Superclick, and Swisscom has not
demonstrated to Superclick that it has cured the situation, Swisscom shall pay
to Superclick a contract penalty of USD Fifty Thousand ($50,000) Dollars per
infringement of Annex 2, Annex 3 and/or Annex 4 in connection with this Section
11.2 per month, as long as the infringement will continue. The penalty shall be
without prejudice to any rights or remedies available to, or any obligations or
liabilities accrued to, either Party under the terms of the Agreement

 
 
11.3
Confidentiality. Except as expressly permitted by this Agreement, neither Party
shall disclose to any third party any information provided by the other Party
which is marked confidential or proprietary or would reasonably be understood to
be confidential or proprietary. The Parties recognize and agree that there is no
adequate remedy at law for breach of this Section 11.3, that such a breach would
irreparably harm Superclick or Swisscom, as the case may be, and that each Party
is entitled to equitable relief (including, without limitation, injunctions)
with respect to any such breach or potential breach in addition to any other
remedies. The obligations of this Section 11.3 shall survive the expiration or
termination of this Agreement.

 
 
11.4
Use of name and logo. Superclick grants Swisscom, free of charge, the rights of
use of its logo, name and, if necessary, trademarks for its own marketing uses
during the term of this Agreement. Swisscom shall however not be obliged to
display Superclick’s name or logo on its user interface to its partners or end
users.

 
 
11.5
Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES AND WITHOUT REGARD TO THE
1980 UN CONVENTION ON THE INTERNATIONAL SALE OF GOODS.

 
 
11.6
Arbitration. Any dispute or claim arising out of or related to this Agreement,
or the interpretation, making, performance, breach or termination thereof, shall
be finally settled by binding arbitration in Washington D.C., Delaware (or such
other location as is mutually agreed upon in writing by the Parties) under the
American Arbitration Association International Arbitration Rules, by one
arbitrator appointed in accordance with said Rules, provided that at the request
of either Party, the arbitration shall be conducted by three arbitrators with
each Party selecting one arbitrator and the third arbitrator selected in
accordance with the Rules. Judgment on the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof. The arbitrator shall apply
Delaware law to the merits of any dispute or claim, without reference to rules
of conflict of law or the 1980 UN Convention on the International Sale of Goods.
The Parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary or permanent injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without any abridgment of the powers of the arbitrators. At the request of
either Party, the arbitrators will enter an appropriate protective order to
maintain the confidentiality of information produced or exchanged in the course
of the arbitration proceedings. The Parties agree that, any provision of
applicable law notwithstanding, they will not request, and the arbitrators shall
have no authority to award, punitive or exemplary damages against any Party. The
costs of the arbitration, including administrative and arbitrator's fees, shall
be shared equally by the parties. Each Party shall bear the cost of its own
attorneys' fees and expert witness fees. The arbitral proceedings and all
pleadings and written evidence shall be in the English language. Any written
evidence originally in another language shall be submitted in English
translation accompanied by the original or true copy thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
 
11.7
Export of Licensed Product(s). Swisscom will not remove or export from the
United States or re-export from anywhere any part of the Licensed Product(s) or
any direct product thereof except in material compliance with and with all
licenses and approvals required under applicable export laws and regulations.

 
 
11.8
Assignment. Neither this Agreement nor any License granted hereunder is
assignable or transferable by Swisscom without the prior written consent of
Superclick, which consent shall not be unreasonably withheld or delayed; any
attempt to do so shall be void; provided, however, that Swisscom may assign or
transfer this Agreement, in whole to any of its subsidiaries or any company
belonging to Swisscom AG group, in connection with a merger, acquisition or sale
of assets. This Agreement is not assignable or transferable by Superclick
without the prior written consent of Swisscom, provided, however, that subject
to Section 3.3. above, Superclick may assign this Agreement without consent from
Swisscom in connection with a merger, acquisition or sale of assets.

 
 
11.9
Severability. In the event any provision of this Agreement or portion thereof is
held to be invalid or unenforceable then such provision shall be deemed stricken
or modified to the minimum extent necessary and the remaining provisions of this
Agreement remain in full force and effect.
        11.10
Waiver and Amendment. The waiver by either party of any default or breach of
this Agreement shall not constitute a waiver of any other or subsequent default
or breach.
        11.11
Press Release. Swisscom will approve a press release issued by Superclick
stating the nature of the Agreement no later than 3 business days after the
Effective Date. In addition, the Parties acknowledge and agree that Superclick
and Swisscom shall be entitled to comply with the information obligations to the
public as set out in the company laws or security laws of the U.S.

 
 
 

--------------------------------------------------------------------------------

 
 
 

        11.12
Entire Agreement. Both Parties agree that this Agreement and the Annexes hereto
and any duly executed Schedules constitute the complete and exclusive statement
of the mutual understanding of the Parties and supersede and cancel all previous
written and oral agreements and communications relating to the subject matter
hereof. Any waivers or amendments shall be effective only if made in writing by
non-preprinted agreements clearly understood by both Parties to be an amendment
or waiver and signed by a duly authorized representative of each Party. In the
event of a conflict between the terms of this Agreement and any Schedule the
terms and conditions of this Agreement shall apply.

 
 
Superclick, Inc.
Hospitality Services Plus SA
     
By: _____________________
By: _____________________
By: _____________________
     
Name: ___________________
Name: ___________________
Name: ___________________
     
Title: ____________________
Title: ____________________
Title: ____________________
     
Date: ____________________
Date: ____________________
 


 


 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE A
     
LICENSED PRODUCTS
     
Date October 27, 2006
SIMS version 1.5.4r14.2
     
MaMA version 1.
     
MDS version 1.4


 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE B
 


 
ITEM
Notes
Pilot SPCK
 Pilot SCE
 Final SPCK
 Final SCE
           
OpenVPN
Initial testing was successful, the OpenVPN software and config needs to be
integrated in SIMS.
 
2.00
               
Flat File Config
store the whole SIMS configuration in a single XML file.
 
 
      10.00
             
Light updates
A daemon needs to be written to  make the radius request at configurable
intervals ( cron )
 
4.00
 
4.00
           
DNS trick
Make SIMS authoritative for clbng.sceur.ch and implement the same trick, we
need  a sample certificate from Marco to confirm this.
2.00
                 
Implement bandwidth quotas
Max-output –rate and Max-input-rate are implemented already. We need to
implement the maximum-input and maximum-output octects attributes and handle
bandwidth quotas.
3.00
                 
Radius Interim
1. Radius Interim needs to be implemented in the C code of the PHP radius
extension
2. Add Interim messages to the port bouncing daemon or radius_update.php (
radtmp  can store the last_interim timestamps) + Support
for   Acct-Interim-Interval  attribute
3. Implement Radius fall back ( secondary radius )
4. Implementing Radius Stop ( Acct-Terminate-Cause   )
 
7.00
               
Re-Authentication
Reauthentication needs to be added to the toolbar code (?) and to the port
hopping daemon to extend automatically the subscriptions before a user is
disconnected, if more time became available.
   
2.00
           
Shaper
1) We will modify the existing code to use dynamic classes with configurable
guaranteed speeds and implement the AVPAIR bandwidth-level as priority (4hr)
0.50
                 
VBN
Add ARP ping at GC time to keep clients alive when they are idle
0.50
                 
SNMP
Need to add a OID to return the number of connected users and other MIBs. Please
view the addinital Mibs.XLS  file
 
6.00
               
Login Page
Complete the remaining parameter list
 
1.00
               
MAMA LDAP
LDAP authentication with the Swisscom User DB : only the username and password
is verified through the LDAP. If the user exists in LDAP but not in MAMA its
created from a default template.
     
1.50
           
Marco trick
Trick to reach unreachable ( no gateway, same IP ) devices from the internet
   
0.50
             
Updates
Merge packages and SIMS updates, provide an API for it.
   
5.00
             
AP
Symbol, Colubris AP need to be certified with SIMS
1.00
                 
PMS
SHS billing interface ( TCP/Bidirectional )
     
       5.00
 
Days
7.00
20.00
15.50
12.50
             
Hrs
56.00
160.00
124.00
100.00

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
TIMELINES


 
1.  
LOI executed on 1 October, 2006

2.  
Pilot Period begins upon signature of the LoI and lasts until 20 November 2006.

3.  
MLA is executed on the Effective Date.

4.  
Delivery Date is 1 week after the Effective Date.

5.  
Trial Period begins on the Effective Date and lasts for a period of eight weeks.

6.  
Acceptance Date is the day following the expiration of the Trial Period, but no
later than 60 days after the Effective Date or otherwise agreed between the
Parties.



 
 
 

--------------------------------------------------------------------------------

 


ANNEX 2
 
TERMS AND CONDITIONS FOR EUROPE
 
1.  
The Territory. As defined in Section 1.11 of the Agreement.

2.  
Swisscom Right of Refusal. Superclick shall introduce to Swisscom each proposed
installation for North American brands under contract with Superclick that it
desires to sell into the Territory and Swisscom shall retain the right to:

a.  
Deny Superclick the right to sell its proprietary SIMS, MAMA and MDS
based-products into the Territory through the proposed installation and offer
its own proprietary Licensed Products-based solution into the Territory; or

b.  
Grant Superclick the right to sell its proprietary SIMS, MAMA and MDS
based-products into the Territory under its own terms and conditions of selling
and compensation.

3.  
Compensation and Commissions.

a.  
North American Brand-Driven Installations. The compensation and commission
structure for North American brand-driven installations brought by Superclick
shall be:

i.  
If Swisscom installs its own proprietary Licensed Product Swisscom shall pay to
Superclick a referral fee of $500 per property that installs the Licensed
Products.

ii.  
If Swisscom decides to promote any Superclick advertising offering, Swisscom and
Superclick shall net revenue-share on a 50/50 basis on all advertising revenue
Superclick generates on the Licensed Products.

4.  
Right to Sell Advertising. In the instances of 2(b), Superclick shall retain the
right to sell advertising on the Licensed Products in the Territory.

 
 
Place / Date:

 
Hospitality Services Plus SA

 
By: ___________________
By : ___________________

 
Name:  ________________
Name: _________________

 
Place / Date:

 
Superclick Inc.
 

 
By: ___________________

 
Name:  _________________

 


 
 

--------------------------------------------------------------------------------

 
 
ANNEX 3
 
TERMS AND CONDITIONS FOR NORTH AMERICA AND THE WORLD
 
1.     
North America. “North America” shall mean Mexico, the United States and Canada.

2.     
The World. “The World” shall mean all states and countries outside of the
Territory and excluding North America.

3.     
Installations and Compensation in North America:

3.1. Installations in existing Swisscom properties. Swisscom will be allowed to
install the Licensed Products in Swisscom properties (“Existing Swisscom
Properties”) under contract at the Effective Date. Swisscom shall supply a
complete list of the Existing Swisscom Properties in Annex 9.
 
3.2. Compensation and Commissions. Swisscom shall pay to Superclick $500 per
Swisscom property for the installation of Licensed Products installed in North
America.
 
3.3. 18 Months Reprieve in North America. Subject to the Swisscom Excepted Brand
defined in Annex 4, Swisscom shall not install Licensed Products in any North
American property in addition to those defined under section 3.1 above and Annex
9 without Superclick’s written authorization for the first Eighteen (18) months
of the Initial Term of the MLA.
 
4. Installations and Compensation in The World:
 
Swisscom shall be free to install the Licensed Products in the World subject to
the following conditions:
 

  a.
Swisscom shall adhere to the pricing as set forth in Annex 5, which shall be
subject to change at Superclick’s sole discretion for any installations in the
World throughout the Term of the Agreement.
 
b.
Most Favored Customer Status. Superclick represents, warrants, and covenants
that: (a) all fees and other amounts charged to or payable by Swisscom
(including variable unit or other incremental costs or charges) will be as low
as those charged for similar services that Superclick or any of its affiliates
charges to its or their most favored customer; and (b) the terms and conditions
under which such service or product is provided are no less favorable to those
under which Superclick or any of its affiliates provides services or products to
its or their most favored customer, regardless of industry or geography (“MFC
Terms and Pricing”). For greater certainty, fees and other amounts charged to or
payable by, and the terms and conditions under which products or services are
provided will at no time be less favorable than those with, any other customer
of Superclick or its affiliates for similar products or services. Once each
year, the Chief Financial Officer of Superclick will provide a written
certificate to Swisscom attesting to compliance of with this Section. If
Superclick breaches this Section 4(b), Swisscom will either be retroactively
reimbursed by Superclick to the date Superclick offered a more favorable price
and/or will be entitled to amend the terms and conditions to the more favorable
terms and conditions otherwise offered.

 
 
 

--------------------------------------------------------------------------------

 
                                                                                    

Place / Date:  Place / Date:    
Hospitality Services Plus SA
Superclick Inc.
    By: ________________Name: ________________
By: ___________________
    By:  _______________ Name: ________________
Name:  ________________

 
 
 
 
 

--------------------------------------------------------------------------------

 


ANNEX 4
 
TERMS AND CONDITIONS FOR CERTAIN NORTH AMERICAN BRAND-DRIVEN INSTALLATIONS
(INTERCONTINENTAL HOTEL GROUP, DOLCE INTERNATIONAL AND WESTMOUNT E.U. IN THE
CASE OF SUPERCLICK AND HILTON HOTEL GROUP IN THE CASE OF SWISSCOM)
 
1.  
Territory. As defined in Section 1.11 of the Agreement.

2.  
Superclick Excepted Brands in Europe.

 
Superclick intends to install its proprietary SIMS, MAMA and MDS product in
hotels in the Territory under the InterContinental Hotel Group, Dolce
International and Westmount E.U. brands (the “Superclick Excepted Brands”). The
Superclick Excepted Brands and their properties shall be excluded from section
2(a) of Annex 2.
   
3.  
Swisscom Excepted Brands in North America. Swisscom intends to install its
proprietary products embedded with the Licensed Products in Hilton Hotel Group
properties throughout North American. Swisscom shall be excepted from the 18
month reprieve as defined in section 3.3. of Annex 3.

 
 
Subject to the applicability of the provisions in Annex 6, it is the
understanding of both Parties that no additional compensation shall be due by
either Party in relation to Sections 2 and 3 of this Annex 4.

 
Place / Date:

 
Hospitality Services Plus  SA

 
By: ______________  Name:______________

 
By: ______________ Name: ______________

 
 
Place / Date:

 
Superclick Inc.
:

 
By: ___________________

 
Name:  ________________

 


 
 

--------------------------------------------------------------------------------

 
 
ANNEX 5
 
PRICE LIST (as of today, subject to changes)
 
[logo.jpg]
N. AMERICAN PRICE LIST
 

     
US
 
Item No.
Item Description
 
Price
   
SUPPORT
               
SCRC00
Instruction Cards Wired/Wireless/both - Lang. 1 or 2 Eng/FR/SP(Pack of 50)
  $ 50              
SC-INST-E1
Installation Ethernet switches, WAPs
  $ 325              
SC-INST-D1
Installation DSLAM, Splitter, cables and in-room devices; per room
  $ 125              
SC-PSS
Superclick Switch/WAP Programming
  $ 100              
SCHD04
BRONZE - 24/7/365 HELP DESK / GUEST ROOM
  $ 1.50              
SCHD03
SILVER - 24/7/365 HELP DESK / GUEST ROOM (Help Desk, NOC )
  $ 2.00              
SCHD02
GOLD - 24/7/365 HELP DESK / GUEST ROOM(HELP DESK, NOC, Software)
  $ 2.50              
SCHD01
PLATINUM - 24/7/365 HELP DESK / GUEST ROOM (HELP DESK, NOC, Software, Hardware
1st yr )
  $ 3.50              
SCDM
Decorative desktop module;1 RJ45 Cat5 Cord,1 RJ 11Satin RJ11 Tel-Cord
  $ 10                
SERVERS
                   
SC SMB Server
Replacement SMB VBN GATEWAY SERVER; 1 TO 150 ROOMS
  $ 1,271              
SC ENT Server
Replacement ENTREPRISE TOWER VBN GATEWAY SERVER; 151+ RMS
  $ 2,119              
SC SMB 50
SIMS SMB VBN GATEWAY SERVER; 1 TO 50 ROOMS
  $ 2,072              
SC SMB 150
SIMS SMB VBN GATEWAY SERVER; 51 TO 150 ROOMS
  $ 3,631              
SC ENT 250T
SIMS ENTREPRISE TOWER VBN GATEWAY SERVER; 151 TO 250 RMS
  $ 5,186              
SC ENT 250R
SIMS ENTREPRISE RACK VBN GATEWAY SERVER; 151 TO 250 ROOMS
  $ 5,186              
SC ENT 500T
SIMS ENTREPRISE TOWER VBN GATEWAY SERVER; 250+ ROOMS
  $ 6,746              
SC ENT 500R
SIMS ENTRPRISE VBN GATEWAY SERVER; 250+ ROOMS
  $ 6,746              
SC SSL01
SIMS  ANNUAL SOFTWARE LICENSE 20% OF SERVER VALUE
    20 %              
Options and Accessories
                   
Billing Interface
Billing Interface
  $ 1,818  

 
 
 

--------------------------------------------------------------------------------

 
           

ANNEX 6
 
TERMS AND CONDITIONS ON SUPERCLICK ADVERTISING PROMOTION BY SWISSCOM
 
1.  
Right to Sell Advertising.:



 
a.  
Definition : For the purposes of this Annex 6, advertising and marketing
inventory shall mean any and all ad insertions, ad content, ad partners and
brands that Superclick has presented to the Hotel  in agreement with Swisscom.

b.  
 In accordance with Swissom’s standards and policies, as well as those of its
customers, Superclick shall retain the right to sell advertising on the Swisscom
Licensed Products in North America and the World.

c.  
For a period of Eighteen (18) months, and under the condition that Swisscom has
an existing agreement with the hotel, Swisscom cannot make use of the existing
advertising and marketing inventory that Superclick has introduced to the hotel
and that the hotel has distributed through the Licensed Products.

2.  
Compensation:

a.  
IF Swisscom decides to promote the Superclick Advertising offering , Swisscom
and Superclick shall net revenue-share on a 50/50 basis on all advertising
revenue Superclick generates on the Licensed Products



Place / Date:

 
Hospitality Services Plus SA

 
By: ________________  Name: ________________

 
By: _______________    Name: ___________________



 
 
Place / Date:

 
 
Superclick Inc.
:

 
By: ___________________

 
Name:  ___________________

 
 
 
 

 
ANNEX 7
 
 
 

--------------------------------------------------------------------------------

 
 
DOCUMENTATION
 
 
SIMS Manual – Located in SIMS Install CD.
 
 
This manual is an overview of SIMSä and is designed to help you understand the
features of this product.  The chapters of this manual contain the following
information:
 
 
Chapter 1
Overview
Chapter 2
General Use
Chapter 3
Configuration Menu
Chapter 4
Room and Billing Settings Menu
Chapter 5
Status and Logs Menu
Chapter 6
Traffic and Reports Menu
Chapter 7
Other Tools Menu



 
 
 

--------------------------------------------------------------------------------

 
MAMA Manual –
 
This manual is an overview of MaMAä and is designed to help you understand the
features of this product.  The chapters of this manual contain the following
information:
 
Chapter 1
Overview
Chapter 2
General Use
Chapter 3
Configuring MaMA
Chapter 4
Monitoring the Network
Chapter 5
Generating Reports



MAMAv3 developer manual (In creation will be ready end January 2007)
 
·  
    MAMAv3 Database

·  
    MAMAv3 support system

·  
    MAMAv3 monitoring system

·  
    MAMAv3 reporting system

·  
    MAMA backup system

 
SIMS developer manual
 
·  
    SIMS database

·  
    SIMS web management interface

·  
    SIMS proxy subsystem and redirectors

·  
    SIMS room mapping

·  
    VBN kernel module

·  
    SIMS firewall

·  
    SIMS traffic shaper

·  
    SIMS v2 disclaimer pages and API

·  
    SIMS billing interface

·  
    SIMS MAMA interfaces

·  
    SIMS utilities

·  
    SIMS printing interfaces

·  
    SIMS Linux Kernel

·  
    SIMS Installation CD howto

 
 
 

--------------------------------------------------------------------------------

 


As of October 27, 2006 software features sets.
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
       
Server Platform
     
Operating System
Linux
Linux
Linux
Configuration Backup & Restore
Y
Y
Y
Flash-Based RTOS, No Moving Parts
N
N
N
Hardened Against Viruses & Hackers
Y
Y
Y
Modular Software Design for Flexibility
Y
Y
Y
Per User OS License Fees
N
Y
Y
Private Label Option
Y
Y
Y
Redundant Power Supplies
N/A
N/A
N/A
Redundant RAID Hard Disk Drives
N/A
N/A
N/A
Ethernet Ports
N/A
N/A
N/A
Expansion Slots
N/A
N/A
N/A
Weight
N/A
N/A
N/A
120/240 AC autosensing
N/A
N/A
N/A
Power
N/A
N/A
N/A
Third Party Helpdesl Software intergration
N
Y
Y
Competative VBN Import tools
Y
-
-
       
Alarm Notification & Helpdesk
     
Email
Y
Y
-

 
 
 

--------------------------------------------------------------------------------

 
 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

SMS
Y
Y
-
Pager
Y
Y
-
Multi Level Alarm notification
Y
Y
-
Destinct alarm notification
Y
Y
-
Automatic  Scheduled system status
reporting CPE link errors
Y
Y
-
Realtime Room Status
Y
Y
Y
Online Device Login status
Y
N
Y
Helpdesk Ticket system
N
N
Y
Historical Room Knowledge base
N
N
Y
Historical MAC knowledge base
N
N
Y
Helpdesk Reporting system by Category
N
N
Y
Assign Real IP realtime
Y
N
Y
       
Server Management
     
24/7 Monitoring
Y
Y
Y
24/7 Tier 1 Multiple Language Guest
& Hotels staff Phone support
Y (1)
-
Y
24/7 Tier 2 Partners Phone & Email support
Y
-
Y
Centralized Management
Y
Y
Y
Configuration Backup and Restore
Y
Y
-
Front & Edge Device Montoring system
Y
Y
-

 
 
 

--------------------------------------------------------------------------------

 
 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

IP Climate Control device
Y
Y
-
IP Minibar
Y
Y
-
IP Video on Demand
Y
Y
-
IP Phones
Y
Y
-
CPE device & Swithces (xDSL, LRE, Cable)
Y
Y
-
Ethernet Switches
Y
Y
-
Wireless Access Points
Y
Y
-
Management Reporting
Y
Y
Y
Iinternet Usage & Traffic Report
Y
Y
-
Centralized Multi Property Management Reporting
-
Y
-
Centralized Multi Property Internet Usage Reports
-
Y
-
Port Forwarding
Y
Y
-
Port Montioring
Y
Y
-
Remote Updates & Module Upgrades
Y
Y
-
Web-Based GUI
Y
Y
-
Internet Access Applications
             
High Speed Ethernet (xDSL, Cable, LRE)
Y
-
-
High Speed Wireless-Plug-N-Play
Y
-
-
High Speed Conference Rooms-Plug-N-Play
Y
-
-

 
 
 

--------------------------------------------------------------------------------

 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

High Speed Administration/Back Office
Y
-
-
Dorm Rooms-Plug-N-Play
Y
-
-
Video Conferencing (Devices without browsers)
Y
-
-
Video On Demand Support
Y
-
-
SMTP/Email Support
Y
Y
Y
Email Hosting
Y
Y
-
Web Hosting
Y
Y
-
Adult Content Restriction
Y
-
-
       
VBN Server
     
Plug-N-Play Internet Access
Y
-
-
1:1 Public IP Mapping for Hardware IPsec Support
Y
-
-
Login Pages & User Redirects
   
-
Multiple Redirects by Policy Set
Y
-
-
Turn on/off Login Screen and/or Redirect Screen
Y
-
-
Web Server & Screens Resident on Server
Y
-
-
Pop-Up screen for upgrade of service
Y
Y
-
Scheduled Pop-up Screen
Y
-
-
 IP & URL Based Walled Garden
Y
-
-
Multil Disclamier,Landing Page groups
 
-
-
Billing Options
   
-

 
 
 

--------------------------------------------------------------------------------

 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

Affinity or Loyalty Program Support
Y
-
-
Authorization Codes/PIN
Y
-
-
Credit Card
Y
Y
-
Multi Rate per day, session, room type
Y
-
-
Full Radius Accounting & Reporting
Y
Y
-
Full Wireless Support (Boingo, Gric, iPass, etc.)
Y
-
-
Local User Name/Password Database
Y
Y
-
PMS & CC Billing for VOD Systems
Y
-
-
PMS Interface
Y
-
-
Radius Client
Y
-
-
Variable by time, bytes
Y
-
-
XML for Central Billing & Reporting Integration
Y
-
-
Security
     
802.1Q VLAN
Y
-
-
Firewall ACL's
Y
Y
Y
Hardened against Virus and Hackers
Y
Y
Y
Group Policies
   
-
Combine Meeting & Guest Room policies
Y
-
-
Conference Rooms Treated Differently
Y
-
-
Guest Rooms Segmented and/or Grouped
Y
-
-
Wireless AP for Hotspots & Roaming Agreements
Y
-
-

 
 
 

--------------------------------------------------------------------------------

 
 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

Meeting Scheduler
   
-
Calendar-based, Easy-to-Use
Y
-
-
Customize Mtg & IP Info then Print/Email
Y
-
-
Dynamic assignment of Public, Static IP pools
Y
-
-
Meeting Setup Wizard
Y
-
-
Policy-based to Differentiate Mtg's and/or Rooms
Y
-
-
Redirect option
Y
-
-
Resident on Gateway, Not separate software/box
Y
-
-
Front Desk Web-Based GUI
     
Per port or per user
Y
-
-
Time Based Port Control
Y
-
-
Turn Ports On/Off
Y
-
-
VPN Support
     
PPTP
Y
-
-
Multiple User IPSEC/DHCP
Y
-
-
IPSEC(Hardware Encryption)
Y
-
-
Multiple VPN clients Connected simultaneously
Y
-
-
Add Secondary IP Ranges - DHCP Scoping
Y
-
-
Bandwidth Rate Control - Mac Address based
Y
-
-
FTP Support
Y
-
-
ICQ/Instant Messenger/NetMeeting Support
Y
-
-

 
 
 

--------------------------------------------------------------------------------

 
 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

In Room Port Mapping
Y
-
-
Multiple Language Support
Y
-
-
NAT
Y
-
-
Pass-Through IP support
Y
-
-
Packet Shaping
Y
-
-
URL tracking
Y
-
-
WAN Side DHCP
Y, not recommended
-
-
XML Support
N
-
-
802.11 Wireless Support
Y
-
-
802.11a & 802.11b
Y
-
-
802.1x
Y
-
-
Web-Browser Authentication
Y
-
-
Local User Name/Password Authentication
Y
-
-
MAC Filter Lists for Access Control
Y
-
-
Content delivery option via internal web pages
Y
-
-
       
Toolbar Buttons
     
FAQ
Y
-
-
Teleconference
Y
-
-
Video Conference
Q2 / 2005
-
-

 
 
 

--------------------------------------------------------------------------------

 
 
 
Features:
Superclick        SIMS
MAMA
SIMS Helpdesk
 

Online Entertaining games
Q2 / 2005
-
-
Online Gaming, Sports Books
Y
-
-
Online Travel
Q2 / 2005
-
-
Online Shopping
Q2 / 2005
-
-
Online Purchase for Local venus
Y
-
-
Online Printing
Y
-
-
Online Chat Room
Q2 / 2005
-
-
Create Wireless Pin from a wired connection
Y
-
-
Newspaper Direct
Y
-
-
Online faxing
Y
-
-
Short Drop down menu
Y
-
-
Request Real IP link
Y
-
-
Local Weather Icon
Y
-
-
Insert for Brand Logo
Y
-
-



 
ANNEX 8
 
 
 
 

--------------------------------------------------------------------------------

 
 
TECHNICAL SUPPORT
 
Support times are 24/7/365 via the Superclick 1-866-847-0333 support line.  The
proper escalation procedures will the take affect. Below is the contact
information of the Superclick assigned staff to Swisscom.
 
Hospitality Services Plus  SA Account Manager
 
Director of Operations
 
Marie-Annie d’Anjou
 
Tel:
 
Fax:
 
Director Development
 
Enrico Demarin
 
Tel:
 
Fax:
 
Director of Support and Costumer Service
 
Mourad Atuani
 
Tel:
 
Fax:
 
 


 
Service Levels and Escalation
 
 
 

--------------------------------------------------------------------------------

 


 
1.   Maintenance Priority Levels.  Superclick will respond to Swisscom’s
requests for support and maintenance in accordance with the following priority
levels:

 


 
PRIORITY
DESCRIPTION
INITIAL RESPONSE
TURN-AROUND
PERMANENT FIX
         
1
Software is unusable and the Swisscom cannot conduct business; failure of a
major process that prevents Swisscom from conducting its normal business.
 
2 Hours
Elapsed
Easter Day light business hours
8 Hours
Elapsed
7 Days
         
2
Severe loss of functionality to a group of users or to a single user running a
business-critical operation.
 
2 Hours
Elapsed
48 Hours
Elapsed
12 Days
         
3
Inconvenient situation whereby the Software is usable, but does not provide a
function in the most convenient or expeditious manner.
 
12 Business Hours
Notification within 7 business days regarding intended action
Next Release
         
4
Minor Software problem that does not prevent Swisscom  from doing its work.
24 Business Hours
Notification within 12 business days regarding intended action
N/A



 
 
 

--------------------------------------------------------------------------------

 


 
2.    Support and Maintenance Request Procedures.  The following process shall
be used to address and resolve Swisscom requests for maintenance and support
services (each a “Service Request”).

 
2.1
Trouble Report Form.  Swisscom must complete a Superclick Trouble Report,
transmit such completed form to Superclick via a ticket using a dedicated queue
in the Swisscom ticketing system, and contact Superclick Customer Support via
telephone or email.  Superclick support will use this mail’s header as reference
for any follow up.  Work will not commence until a description of the suspected
fault or problem has been received by Superclick. Swisscom will provide
information available to it in respect of the fault or problem as requested by
Superclick in its diagnosis of the fault or problem. Superclick assistance can
be sought in the process of documenting the fault or in establishing dumps,
traces or any other action necessary for documenting the fault.

 
2.4
Permanent Fix.  Within the designated Permanent Fix period, Superclick will
provide a software patch that corrects the condition that was the subject of the
Service Request.  No Permanent Fix will require any change to Swisscom’s
procedures or an environmental change (hardware, network interface, OS or third
party software). 



2.5
Turn-Around.  Within the designated Turn-Around period (set forth in Section 1
above), Superclick shall notify Swisscom of the intended action for a temporary
fix or work around.  If the resolution for the Turn-Around requires a temporary
bug fix or software change, Superclick shall provide such fix or change within
the Turn-Around period.  If the Turn-Around requires a work around process or
environmental change (hardware, network interface, OS or third party software),
Superclick shall advise Swisscom of the steps to be taken to implement the
work-around process, and Swisscom will use reasonable efforts to effect such
changes, at Superclick’s expense.  In addition, within the designated
Turn-Around time, Superclick shall advise Swisscom of the intended actions for a
Permanent Fix.



 
Escalation Procedure.  When a Service Request has missed its Initial Response or
Turn-Around target, the escalation levels and contacts are as described as
follows:

 
Step 1: If the CSA (Customer Service Agent) cannot be reached within one hour or
has not responded satisfactorily, the Client Support Lead of Superclick shall
respond.  If no response within half-an-hour, proceed to Step 2. 

 
Step 2: The Client Services Manager of Superclick shall respond.  If no response
within half-an-hour, proceed to Step 3. 

 
Step 3:  The Director of Operations of Superclick shall respond. If no response
within half-an-hour, proceed to Step 4. 

 
Step 4: The President of Superclick shall respond.
 


 


 


 
ANNEX 9
 
 
 

--------------------------------------------------------------------------------

 
 
EXISTING SWISSCOM PROPERTIES IN NORTH AMERICA
 


 


 
ANNEX 10
 
EXISTING SUPERCLICK CUSTOMERS AND PARTNERS IN THE TERRITORY